United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1291
Issued: September 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2007 appellant filed a timely appeal from a March 13, 2007 Office of
Workers’ Compensation Programs’ merit decision, denying waiver of recovery of an
overpayment of compensation. The Board also has jurisdiction to review a December 19, 2006
decision terminating his compensation for refusing an offer of suitable work. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation on the grounds that he refused an offer of suitable work; and (2) whether the
Office properly denied waiver of recovery of an overpayment of compensation.
FACTUAL HISTORY
On February 3, 2005 appellant, then a 57-year-old operations project manager, filed a
traumatic injury claim for a back injury when he slipped on ice in a parking lot. The Office
accepted his claim for thoracic and lumbosacral sprains and strains. On October 30, 2006 the

Office also accepted aggravation of lumbar spinal stenosis. Effective March 19, 2006, appellant
was placed on the periodic compensation rolls to receive compensation for temporary total
disability.
In a March 21, 2006 report, Dr. Stephen R. Bailey, a Board-certified orthopedic surgeon
and an Office referral physician, reviewed appellant’s medical history and provided findings on
physical examination. He found that appellant had no residuals from his employment injury and
could perform his normal work duties.
On April 11, 2006 Dr. Robert A. Crossey, an attending Board-certified family
practitioner, opined that appellant had not recovered from his February 3, 2005 employment
injury. He provided a list of work restrictions.
Due to the conflict in the medical opinion evidence between Dr. Bailey and Dr. Crossey,
the Office referred appellant to Dr. George S. Kappakas, a Board-certified orthopedic surgeon,
for an impartial medical examination.
On May 30, 2006 Dr. Kappakas reviewed appellant’s medical history and provided
detailed findings on physical examination. He stated that appellant’s current physical limitations
were related to his underlying lumbar spinal stenosis and not the accepted thoracic and lumbar
sprains and strains sustained on February 3, 2005. Dr. Kappakas stated that appellant could
perform a primarily sedentary to light-duty position due to his spinal stenosis. He provided a list
of work restrictions. In a supplemental report dated August 2, 2006, Dr. Kappakas stated:
“It is my opinion that [appellant’s] injury accelerated the underlying lumbar
spinal stenosis. The initial diagnosis provided by his treating physicians was a
thoracic and lumbar strain. This indicates [that] there is a soft tissue injury to
either the tendinous, ligamentous or the muscle units around the involved
structures. This heals within six to eight weeks. Certainly, by three to six months
this has resolved. Symptoms beyond six months would lead me to look for other
causes of the pain. In this particular instance, I feel that the spinal stenosis is
causing the continued symptomatology which [appellant] experiences.
“I do not believe that [appellant] is suffering from any residual impairment from
the aggravation of the spinal stenosis from the work[-]related injury…. I do again
feel that he is experiencing symptoms related to the underlying spinal stenosis and
not the thoracic and lumbar strains which were experienced at the time of his
initial injury.”
On September 6, 2006 Richard Lockwood, chief of the operations division, offered
appellant his previous position as operations project manager. He noted that appellant could
perform sedentary to light-duty work with options to sit or stand during the eight-hour workday
and with certain other restrictions. Mr. Lockwood stated that appellant would be able to plan and
schedule his work assignments within the physical restrictions provided by Dr. Kappakas.
Appellant would be able to sit, stand or walk at his convenience and minimize activities that
required reaching, twisting, bending or lifting light loads. Driving a motor vehicle while on the
job would be limited to no more than the two-hour limitation. On September 20, 2006 appellant

2

accepted the job offer. However, on the day he was to return to work, he presented the
employing establishment with a sick leave request and a request to retire effective
November 3, 2006. Appellant retired on that date.
On November 2, 2006 the Office advised appellant that the operations project manager
position was suitable and it conformed to his physical limitations. It noted that the position
remained available. The Office allowed appellant 30 days in which to accept the position or
provide his reasons for refusal. The Office advised appellant that an employee who refuses an
offer of suitable work without reasonable cause is not entitled to compensation. There was no
response from appellant.
By decision dated December 19, 2006, the Office terminated appellant’s compensation
on the grounds that he refused an offer of suitable work.
On February 6, 2007 the Office advised appellant of its preliminary determination that
there was an overpayment of compensation in the amount of $5,068.12 because he had returned
to a pay status for sick leave on October 2, 2006 but continued to receive compensation benefits
on the periodic compensation rolls through October 28, 2006. The Office found that appellant
was without fault in the creation of the overpayment. Appellant was advised to submit evidence
or argument if he disagreed with the fact or amount of the overpayment or if he wished to request
a waiver of recovery of the overpayment. The Office asked appellant to submit a completed
copy of the enclosed overpayment recovery questionnaire and attach supporting financial
documentation of income and expenses, if he was unable to pay the full amount, so that the
Office could determine a fair repayment method. The Office advised that, if he did not reply
within 30 days, it would issue a final decision based on the information of record. There was no
response from appellant.
By decision dated March 13, 2007, the Office advised appellant of its determination that
waiver of recovery of the $5,068.12 overpayment of compensation was not warranted by the
evidence of record. It noted that appellant had not responded to the February 6, 2007
preliminary overpayment determination. Appellant was instructed to repay the overpayment by
payment of $500.00 each month until the overpayment was recovered.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.1 Section 8106(c)(2) of the Federal Employees’
Compensation Act2 provides that a partially disabled employee who refuses or neglects to work
after suitable work is offered to, procured by or secured for the employee is not entitled to
compensation.3 To justify termination of compensation, the Office must establish that the work

1

Richard P. Cortes, 56 ECAB ___ (Docket No. 04—1561, issued December 21, 2004); Melvin James,
55 ECAB (2004).
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8106(c)(2); see also Linda D. Guerrero, 54 ECAB 556 ( 2003).

3

offered was suitable and must inform the employee of the consequences of refusal to accept such
employment.4
Section 10.517(a) of the Act’s implementing regulation provides that an employee who
refuses to work after suitable work has been offered to or secured for the employee, has the
burden of showing that such refusal or failure to work was reasonable or justified.5 Pursuant to
section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.6
The Office’s procedures7 provide unacceptable reasons for refusing an offer of suitable
work include the claimant’s preference for the area in which he or she currently resides, personal
dislike of the position offered or the work hours scheduled, lack of potential for promotion, lack
of job security, retirement and previous rating for loss of wage-earning capacity based on a
constructed position.
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained thoracic and lumbosacral sprains and strains
and aggravation of lumbar spinal stenosis as a result of February 3, 2005 employment injury.
The Office terminated appellant’s compensation by decision dated December 19, 2006 on the
grounds that he refused an offer of suitable work. The initial question is whether the Office
properly determined that the position was suitable.
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.8
In this case, the Office relied on the reports of Dr. Kappakas in finding that the operations
project manager position offered by the employing establishment was within appellant’s work
limitations. Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.9
Dr. Kappakas reviewed appellant’s medical history and provided detailed findings on
physical examination. He stated that appellant’s current physical limitations were related to his
underlying lumbar spinal stenosis and not the accepted thoracic and lumbar sprains and strains
4

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339 (1995).

5

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 4.

6

20 C.F.R. § 10.516; see Kathy E. Murray, 55 ECAB 288 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(c) (July 1997).
8

Kathy E. Murray, supra note 6.

9

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

4

sustained on February 3, 2005. Dr. Kappakas stated that appellant could perform a primarily
sedentary to light-duty position due to his spinal stenosis. In a supplemental report dated
August 2, 2006, he advised that appellant’s injury accelerated the underlying lumbar spinal
stenosis. Dr. Kappakas noted that appellant was diagnosed with thoracic and lumbar strains soft
tissue injuries which healed within six to eight weeks. He opinion that spinal stenosis was
causing appellant’s continued symptomatology.
The Board finds that the reports of Dr. Kappakas are based on a complete and accurate
factual and medical background. Dr. Kappakas provided thorough medical rationale such that
his opinion is entitled to special weight. The job restrictions provided by him were utilized in
making the modified-duty job offer. Therefore, the Office properly determined that the modified
position offered to appellant constituted suitable work within his physical limitations.
The Board notes that while appellant “accepted” the position, he advised the employing
establishment on the day that he was to return to work that he was retiring. However, retirement
is not in and of itself and acceptable reason for refusing a suitable work job offer. Consequently,
the Office met its burden of proof to terminate appellant’s compensation based on his refusal to
accept an offer of suitable work.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Federal Employees’ Compensation Act and the implementing
regulations, an overpayment must be recovered unless incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
Act or would be against equity and good conscience.10 Section 10.433 of the implementing
regulations provides that the Office may consider waiving an overpayment if the individual to
whom it was made was not at fault in accepting or creating the overpayment.11 Section 10.434
provides that, if the Office finds the recipient of an overpayment was not at fault, repayment will
be required unless:
“(a) Adjustment or recovery of the overpayment would defeat the purpose of the
[Act], or
“(b) Adjustment or recovery of the overpayment would be against equity and
good conscience.”12
The implementing regulations at 10.43813 further provide:
“The individual who received the overpayment is responsible for providing
information about income, expense and assets as specified by [the Office.] This
10

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

11

20 C.F.R. § 10.433(a).

12

Id. at 10.434.

13

Id. at 10.438.

5

information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the [Act] or be against equity and good conscience.
This information will be used to determine the repayment schedule, if necessary.
(b) Failure to submit the requested information within 30 days or the request shall
result in denial of waiver and no further request for waiver shall be considered
until he equated information is provided.”
ANALYSIS -- ISSUE 2
The Office determined that an overpayment occurred in this case for the period October 2
to 28, 2006 in the amount of $5,068.12. The record establishes that appellant received an
overpayment of compensation because he had returned to a pay status for sick leave on
October 2, 2006 but continued to receive compensation for wage loss through October 28, 2006.
Appellant does not dispute the fact or the amount of the overpayment.
Regarding waiver of the overpayment of compensation, appellant did not respond to the
Office’s request for financial information. The Office’s regulations provide that the individual
who received the overpayment is responsible for proving financial information as requested.14
The failure to submit the requested information shall result in a denial of wavier of recovery.15
As appellant did not provide the requested financial information the Office properly determined
that he was not entitled to wavier of the overpayment and directed recovery.16
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits for refusing an offer of suitable work. The Board further finds that that
the Office did not abuse its discretion in denying waiver of recovery of the overpayment or in the
method it chose for repayment.

14

See 20 C.F.R. § 10.438(a).

15

Id. at 10.438(b).

16

As the Office is not seeking recovery from continuing, the Board does not have jurisdiction to review the
matter. See Miguel A. Muniz, 54 ECAB 217 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 13, 2007 and December 19, 2006 are affirmed.
Issued: September 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

